Per Curiam.
Plaintiff filed its claim in the court of claims against defendants for damages for breach of an alleged contract between plaintiff and Michigan State Highway Commission consummated, if at all, prior to the institution of condemnation proceedings* by the commission against property of plaintiff. The alleged contract resulted from negotiations between the commission and plaintiff concerning the interests of plaintiff in the property sought by the commission. Plaintiff’s action was filed in the court of claims subsequent to the condemnation proceedings.
The court of claims granted defendants’ motion for summary judgment for the reason that all of *572plaintiff’s claims for damages could be resolved in the condemnation case. Plaintiff appeals.
The complaint and exhibits attached thereto state a cause of action in contract against the State and a State commission. The court of claims has exclusive jurisdiction of such claims. CLS 1961, § 600-.6419 (Stat Ann 1962 Rev § 27A.6419).
Reversed and remanded for further proceedings, but without costs.
Lesinsici, C. J., and Quinn and Moody, JJ., concurred.

 Filed under PA 1966, No 295 (Stat Ann 1968 Cum Supp § 8.261 [1] et seq).